In The Texas Court Of Criminal Appeals
                                               And for It's Juatices,At A0stin T0x&~




          Ma vi n Fr.::. n !: ShE. r man
          Complainant/RElator                                                         Trial Cuase#810774/810774-C
            Versus,
                                                                                       Texas Court of Crina~ A~peals
         John/Jane Doe,Actin~ Trial
                                                                                       C a s e Wr i t ti:
         Court's Judge,for the 339th                                                                      -~-----·--·-----

       District Court of Harris -
       County,Tex&s,et al:Lin6a Garcia,
       As ~"'UD'l""'Hi
                ~.1.1..:J
                          "'1·:-··lc
                          .~.  --'-~
                                      of.""'"':"'·--·!.-,·;-
                                               i~.._~.-.i. .... LGo- .
                                                  .1·-
                                                                       D~ct--
                                                                        .1.-.~
                                                                                                          ·tLte~~e.·n\\n~n   R~fi
                                                                                                           \Jlltb~bUWlbJ.YI UU~
       r j_ c t 1'. l: torr. e. y ( T .:o ;; • Be. r I . D • it 0 0 7 8 7 1 f~f~ fRO . 6        •            .      ·  .   a~llft Q
       tor- Horris county Texas ; L e s 1 i 2 He r.n.-:. . . umenL contams so_m®COURT Of CIPliMINAl Rrrgt\Y9
       dez,Assuming Deputy to Criminal p~~~-~ atar~ofp~orqualnilf                                              . UAR 09 2015
       Tria 1 , uno E:: r c h r i .s Da n i e: 1 , e t a 1 . . . &Uue ~~ 1tbe of tmagmg.                         ra
              Resj?ondsr.t ( s).


                    R~lator's Ori~inal Applicantion For A-Writ of Mandamus,Pursuc.nt
                    To S~ction 22.22l(b) of th~ T~xas Government Cod~~ ..

       Let There be un~erstandin~!as Relator com~s before                                                th~    T2xc.s Court of Crimin&l
       App£als jUstices,Res2on~2rit·(s) 6£ interst :
       R~l&tor      ic in 2ursue of his requests for a Writ of Mandamus in his in6ividual -
       Persona propria capacity statue or.Pro Se standinge,pursuant to                                                                Articl~         r,§l2-
       of the Texa~ Constitution and Article ll.07(3)(b) of the T~xa~ Code of Criruir1~l
       Procedure.DeLeon V.Districk Clerk,Lynn                                 County~l87,473,474-475(Tcx.Cr.App.2006).

       However,Mt~vi~           Frank Sh~r~an1Relator h~reir. after,brin~s                                               hi~        wai1t of the appli-
       cation for a Writ of                Man~amus        as~inst          tri~l         Court's Officers mentioned abov2,as   I


       a whole or in6ivi6ually seperatsd in intentionally using the wrong                                                                         proce6ural
       6DC suspending the the Writ of habeas                                cor~us           under      colorab~e              Constitutionbl vio-
       lation claims raisc6 within Relstor'e hsbeas                                          cor~us       p2tition-Applicaticn,along -
     w~t~ his merucrBr1dum of law c.ttach~d                          therewi~h~Inparticular with Relator's Ground-
       On€ Error of law that Presents the issue of the Trial Court art6 it's presidipg-
       jtidge's lack of           subject~~.atter              jUrisdiction over the cause number 810774 and                                               P~r-

       ti~s    of interGst.But that cause of action is founded on a fraudulent and forged
 --~    indic~me~t.Thus,the                trial judge acts fell clearly out side of it's subject-ruat-
 ~~er         ~urisdiction,-which are acts beyond th2 scope of law or } udicial authoritj-
7(and without anJkind of lawful                            ~u~gm~nt           ,commercial               pa~er~work,contra~ts,nor                          pro-
       of of ~laims,and those OtTRA VIRES ACTS cann6t ·be recojrriz~d as Vblid j~dicial~
                                                                     "
     ·act._ ;f I2.w.Hence,l:his             i~..suE:     2ub    ~uci.cc.·    _is not betona the 'I'exa.s .. Cour~    'Criminal Prosecution,-are Criminal matters. of                              law.e.~.,Curry            v.Wilson,883                s.w.-
     2d 40,43,& n.l·(Tex.Cr.A~~-I993);Garcia v.state,596 S.W.2d 524,5527-28 & Hn.4(~sx.-
         ·~     .                                                                   .                           .

     Cr. ;;pp. ~:.9.801) • Here by ,.invoking the ju::c i s(;i ct ion of. this · sa·i d Appellate's j u:c i sd i-
     c t i on       and the J u d g e s     there b f have the power to iss u f.: t h c wr i t              o f IILlla.ndialiJJIIlU!.S: r (; J i   E:~ f-

    against and upon the acting assisened habeas corpus                                      ~udge[~ohn/Jane              doe) or and-
    its Cbbrtis clerk(s) or and Leslie                       H~rnandez,acting                as   fo~                     ~1.   Post Trial
    department,with the Title head of CQRIS DANIEL,as the Harris County District Cle-
    rk's Office,of whom singly and individually or Jointly with the trial Court's -
    recalcitrant(s)-(jane/john) clerk(s) who                          refu~e       to file,oocket and process for -
    Srevice under             Art.ll.Ol,ll.02,ll.03,ll.04,*ll.O~                    ;11.14(1) to (5),ll.l5;ll.-16.of·
     inwchich are codified provisions in accord with Padilla V.Rumsed,352 F.3d 352,-
     7G9(2nd Cir.2003),cert.Granted,                       U.S.           ,124 S.Ct.l353,1356(2004),which is-
    is instructive setablishments· for the proper and legal                                       ~rocedures        on the actu&l-
     re~uir€:ments            of   ~roces~      for and by thL trial. Court! (s) S€:rvice                      u~on         th~     leyal-
    Respond~nt(s)            by certified mail,and then thereaftbr the Senior War6en,E66ie D. -
    Baker woulo have been, ser.·v-eC: a sun·,r,·,orr.s anc ·c.s ·wL1l &s c. eoriiple:-irli: ,·2.nd .sE:rvc6 in-,
    co~~liance with Rules                   2la or an6 106 of th~-~~~bE Rules of Civil Procedure.th~n­
    this woulC: have B¥rved the proper·and                         ~egal·~rocedures               were applied tradiLonally,-
    ano theref:ore-.,th      sworn\·l.t    public fiduciary duty(s) to record and make· legal matters [t]here-
 with their,his,t,er Office(s) .and                 thus,re~nrd    Relator's      ~roperly-exe~uted        ana-
           ~·

 submitted documental Wd ts, a lenS~ with· Rel'ator' s memornnamn of f indi n':Js of fac-.
 ts,Rn6 conriusions of law.Inwhich,involve his liberty being                              eliminatin~     as tne
 main     fa~tor     that has       de~rive~     him frnm gettins      an~    recieuirrg justice and his -
 Equal protection of the Law -the fot1ndatinn of the Rule of Law-which is the -
 sourse ofgovernment power ,-insituted bj the                      Peo~le.for      the    peo~le    and of the-
 People~the         altimate·authority b£           cons~rrt   to be prosecuted,only.upon a            grand~~u-

ry Panel's returned True Bills of                   in~ictment,artd     therefoie,anv       unauthorize~-exe~

rcise of any- powers·           ~OT       cnnveyed by the People[Complainant violated,etcl is -
not onlv unJust,unautorization of law,but a nullity and any Act or performance-
or act don out-side the scope of law,is Usurpation of                           ~ower    and void ... Thus,
the Respondent'(s) failure to act as requested by this Petitioner-Relator is a
failure to perform a            minist~ri~l        fucnction    u~on   colqrable claimed issues that-
are    none-waivable,[n]o~            forfieted,not even with Consent,under the facts of this
Case sub         judice.~.Whether          the trial Court's habeas coroOs judyejor and its Cl-
erks,et         al.,th~y,he,she      have denied ,as clearly condtructive in nature,Relator's
only means of equatAbly availing himself of                      acce~s      to tne Texas Courts inchief.
State ex rel.Hill V.Pirtle,887 S.W.2d 921,926-27,& n6,9(Tex.Cr.App.l994) and -
                                '
DeLeon V.District Clerk,Lynn County(Texas),l87 S.W.3d 473-474 & at n.l,5:
                      "An [A]pplicant who files his application for habeas corpus
                       relief       h~s   a   Con~titutional   right to access to the Courts"
                       as well as a statutory right t6 file his application for
                       habeas corpus with that district Clerk's Office;whose Office                               s

of .said Clerk has a statutory duty to accept                     both~·application-form           and its.att-
ached     mem~randum     of law as is presented in mater.ial c"ntents ... Which said duty
is minist.erial.·as· the· judge's ,and when,' as in this instant case', said Clerk or
and jUOCje refuse to file,docket-and pro_i?erlr                   ~rocess·this         Relator's    .,>leaain~s-­

fo~    ]Urisdiction,there is no other provision to compell said                           Cou~t's    officer(s)
to execute its duty in               ac~bcd~nce     with the laws of the State of Texas,and ther-
byJCourt's Officers are denying Relator's clear and absolute riyhts to his rel--
ief sought.Inwhich the merits of his Constitutional violations claims are bey -
ond dispute-a clear right of-his that necessitates that .which the law plainly -
establisehes in that 6uty sworn to .by the Clerk(s) OR AND JUDGE to be perform -
ed .. Such that there is no room for the[ir] exercise of discretion,but a mandato-
ry    duty~Id.at      174-75; New York Life Ins.Co.V.Brown,B4                   F~3d    137,142,n.l0-12(5th
Cir.l996);Cf.Ruiz         V.Quat~rman,S04           F.3d 523,527(5th Cir.2007)(same),and Cf.Ex-
Parte Clear,573 S.W.2d 224,suor~(Tex.Cr.App.l978),~n ~art:
                "A di~trict Court [judge] without having jurisdiction
                iinvoked ,can-not asume another JUd~e's properly exerc-
               . ised Jurisdiction over the Case.~to: conduct a hearing-"Id.
                                                     I
Thus,it is the trial Court's JUc)ge who possess sol1e  authority/jurisdiction over-·
                                                   3.mandamus.
   this Relator/Complairiant ... Thus,in this Case at bar,the trial Court has not
   acted upbn the Relator's habeas coruus petition,and instead,has had its clee-
   r·k ( s k. or and Ms. Hernandez deviate from the correct procedure of due course of
   law,and have served the wrong and illegitimate Person-''a Linda Garcia,actiny-
   on the stationary of the District Aoorney to Harris County,of Texa6,as an ass-
   istant's capacity and said illegal           intru~er,implies       her submitted   bas~less       &
   improper-unlawful motion-brief,-was the STATE'S ORGINAL ANSWER on 2/12/15 and
   was pret}are6 by a Joshua Redelman-Intern.who neither had·prior trial Court's
   and its   ~u69e's    authorization to submit such         bo~us    and unfound   distortion~      •.
   Then those illegal invited third uarty interveQers submitted another fraudul-
   ent proposal of facts and conclusions           ~o    law.Entitled:
                    "STATE'S PROPOSED FINDINGS OF FACTS AND CONCLSUIONS nF LAW"-
   Signed by Linda Garica on 2/16/15 ... The fact that the legal Respondent of in-
   terest has not even been served means this is andther case of fraud upon the -
   Courts.As in reality cited in         U~s.V.Winestock,34d F~3d 200,207,& n.7(4th Cir.-
   2003),citing DUNNS         V.Cockrelli302 F.3d 491,492 &.~~1(5th Cir.2002)(Per Curiam),
   cert. denid,        u.s.        ,~23   s.ct.l208,154 L.Ed.2d 1013(2003):Boonie V.Elrod,
   706 F.Supp.6j6,638~39(N~D.rll 1989)(same points in baseless motion practice);-
   Kn6~   V.Johnson,667 F.Supp.512,515-22(W.D.Mich.l987)(same),aff'd in partinbnt-
  ~art,977    F.2d 996,104(6th Cir.l992),cert.denied,ll3 s.ct.l4,15(1993),and see-
  for realistic accurances are nation wide in,Goka V.Babbitt,862 F.2d 646 1 650-52
  (7th Cir-1998) ,Appellate Court seeking direct considerations o·f sanctions aga-
  nst Prison Officials lawyers,for such perpetrated              fraud-upbn~the      Courts[as in -
  this Case at bar]during the collateral review proceedings'~Id.And at Winestock,-
340 F.3d at 207,& n.7,supia .... Hence,this Relator states for the record that-
  he has no adequate remedy at or· in the law to             ~ursue   his re4uested relief he
  seeks-other than with [t]his application to appeal the Clerk(s) or                   JUd~e's       or-
  Hernandez's a=tions or inactions ,this vunue or             ~ihcle     satisfys his showing-
  of his lack of habeas corpus relief is grounds for man~amus to issue against -
  the Responent(s) at fault for such unconstitutional deprivation of rights to-
  be enforced.Furthermore,only the Texas Legislature has the right to suspend -
  statutory laws.i.e.Texas        Constitution~Article       I,§28.DeLeon,supra.l87 S.W.3d at
  475,& 1-:2 ..
B) The Texas Court of Criminal Appeals justices have original juirsdiction to is-
 ·sue the[ir] Writ of Mandamus in this cause under Article 5,§5A of the Texas Con-
sitution and Article 4.04 of the Texas           Co~e.   of Criminal Procedure.In this perso-
  nal   proce~ure   may comtemplate the the trial         judge,an~    it's Court's employees -
 will.have knowledge of the specific changes to be made .and the correct process
 of service to order,and in the manner of making them,which is evidently legal-
 and proper under the law.Becuase the proper and              le~al   procedures under Article-
 11.07,§ 3(b)(TCCP)-that requires services by the trial Court on the Warden of-
 the Mark Wavne Michael Prison Unit,in Anderson County Texas,as a                   man~atorv    -
                                           4.mannamus.
 command of law.and arty bther procedure applied was1as is1the result of purpor-
 ted illegal irregularities1thus.is v6id ab irtitio ... Also1the fact that ihe tri-
 al ·cour_t and its Officer ( s) HAD CHANGED ·the writ of habeas corpus to an Apt)ell-
 eartt's direct'appeal brief1with out JUrisdiction it/they exceeded his/her autho-
 rity(·s) by unilaterally deciding to change         Rel~tor's    want of habeas     corp~s    stat-
 us~and    thus1codifed the unnecessary result of suspending.the writ of haheas cor-:
 pus. GUERRA .Wl;ARZA 1987 S .W. 2d 593 1 SUf.Jra·( Tex. Cr. ApJ? .1999 );Cf. The Texas Fair Defe-
 nse:   act~eff.l/l/2002(SB   11§8)1§1 of SB 71id.
C) Linda Garcia.as assuming to be the STATEiAND throuqh Joshua Redelman,has comffi-
 tted constructive misstatement of ~acts and law in her/th~ir b~seless brief.In-
 that Relatoe claimed more thari just a void sentence1but void trial Court's and
 it's Judge's Judgment is void1for ruling upon a fraudulent indictment                 un~er    cau-
 se nu:8107741and Relator is not merely allegi~g ineffective assitance of counsel
but Constructive. breach of fiduciary duty-by         hi~    State Trial Court Appointed def-
 sel Counsel.In fact Garcia has falsified facts that Relator has not                 raised1an~

has   intercept~d~conficated~and     is holding hostaged Relator's actual          plea~ings     of
 the trial Court's and it's jtidge's judgment is void ab initio1for factually pro-
ceeding to trial when its jurisdictional defect prbhibited that              Court/jud~e       from-
 entering any type of judgment.Muchless give authority to falsely imprison an in-
nocent Man.as this Relator sub       JUdice.Plus~these       issues stated by Relator have -
never been brought in an appeal J?reviously.Apart from Relator's issues out forth-
in his .application and memorandum haviny claims that are not             waivabl~    of forfiet-
ed bv procedure errors.As they       ar~   JUrisdiction and Constitutional issues prese-
ed in   ~cod   faith.Consequently1Article ll.071§41does not bar Relator/Applicant                ~

from presenting his ApJ?lication for a Writ of habeas corpus1ad teStificandum1and
 having it heard and acted on by both trial Court1]udge and this Appellate Court-
's    Justices1because those issues are ~hallenges to the trial. Court's JUtidiction.
 AS such1it falls within the exceptions for          subs~quent    application of a writ of -
habeas corpus .'rherefore 1 all the false statements of Ms ~Garcia, need to be .• s,trickeil
from the record1hecause her amicus curiae intervention is illegal1and Relator's
application for a writ of ·habeas cbrpus        submitte~     four weeks ago1it's memorandum
attache~    therEwith.be incoroorated by reference as set. out entirelv herein conn-
ection with this mandamus application1aaainst          an~    upon the trial Court's Judge -
or an~ its clerk(s) OR AND M~.H~rnandez1for constructively denyinq Relator his
riahts to have his 0rit of habeas carouse acted uuon the true issues he uresented.
And thus.a clear abuse· of authoritv1which is a manifestly 'a manistrial'act in-
nature.State ex.rel.Eidson V.Edwards,793 S.W.7d 117 &             n.6-7infra(~ex.Ct.App.l990).

Wher~fore  premises duly considere~,this Relator prays that this Appellate Court
JUstices arartt this application and issue a writ of m~ndamus directing the said
trial Cburt's ]udqe or its Clerk or and Leslie Hernandez1the respondent(s) in -
this Case sub judice to serve the leqal Rescondent,Holding Relator under unlawful
 and illegal imprisonment.according to their correct Court procedures within 20-
aa,•s of en~rv of this sai6 Cout'R Or~er,as to confirm the trial Court's judge's
                                           S.manaamus.
 oral ruling, 'if not documented on paperJand as to have establish~d Service up··
 on Eddie D. Baker (or his dis iy ee/ suce(:;;sor) , a no thus, serv i c~::: of ·process executed-
 on th~· &ctual Pbrson,individual R86~odent of int~r8st,as t~~ Stat~'s ~ovenment's
 Official or Ayent· in .the rnanntr proscribeCi by afroementioned State of Texas law
 for se~vin0 s summons and or iik~ process on that Respondent(s)~And any othe~

m::l ~:f e~::~l::i:o ::~d t~:p:~~:::. ~o~:t ~:s ~~::~cos de om· anD in which ~~~l;: J
                                                                           fit,

   Executec on...,.   ;3d:: his Ci~~ / o~: /l&..""Tch   2.015, R":::S_t?e:ctfull1'" SubmiL:t0o   ~~~~~~ifN
             ,Relator under a           TDCJ~s   account numb0r00876556,dn inhabitant ofthe Mark
 Wayne Michael Unit,2664           F.M.2054,Tennesse~       Colony Texas 75886-Located in AndErson
  County of the State of Texas- ...
                          Affidavit of Certificate of SERVICE
   L/ia..li/1£;/       >}c//)lc.t/L Mavin Frank Sherman,do certify and affirm under penalty
 of oer)urv that all I have stated is True,correct,accurate and complete in the
  above and entitled,and cause.numb~~[810774],and these same st~ted tacts were
  sent too the trial Conr s R.o~odents, on
                                   t'                  'll~ da7 of11W<12~l5,                nursuan!!:
  Texas Civil Practice & Remedy             Code,§l~2.001-132.0n3 . . . . .~~ ~~~
                                                                             Relator-PrVo Se caoacitv
                                                                                   . 3/3         ;;Je /   ~~-




                                                    6.mandamus.